Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/20/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to a controller configured to perform a training process of sampling the data using multi-phase signals and compensating for a delay time of the data strobe signal using a control code.
4.	With respect to dependent claims 2-20, since these claims are depending on claim 1, therefore claims 2-20 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, WANTANABE (Pub. No.:  US 2013/0272454), Hiraishi et al (Pub. No.:  US 2019/0371388).
		WANTANABE (Pub. No.:  US 2013/0272454) shows the multi-phase strobe signals.
Hiraishi et al (Pub. No.:  US 2019/0371388) shows data sampling circuits.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



HY
02/19/2021
/HAN YANG/
Primary Examiner, Art Unit 2824
.